DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  in line 5, the word “lasma” should be rewritten as “plasma”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
In claim 11, “means for suppressing deformation” include a supporting layer disposed underneath the membrane (see paragraph [0013] of Applicant’s specification), as well as art-recognized functional equivalents

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toner (US 20030017142).
	With respect to claims 1 and 8, Toner discloses an extracorporeal artificial liver having at least one module comprising a plasma ingredient inlet port and a plasma outlet port in communication with a plasma ingredient circulation chamber (Figure 5a:16).  A hepatocyte culture chamber (Figure 5a:15) is provided adjacent to the plasma ingredient circulation chamber, such that the chambers are separated by a separation membrane (Figure 5a:31) through which ammonia can permeate but hepatocytes (Figure 5a:40) cannot.  This is taught in at least paragraphs [0087]-[0102] and especially paragraph [0089].
	With respect to claim 2, Toner discloses the apparatus as described above.  Toner shows in at least Fig. 5a that the plasma ingredient circulation chamber 16 is above the hepatocyte culture chamber 15.
	With respect to claims 9 and 10, Toner discloses the apparatus as described above.  Toner further teaches in at least paragraphs [0087]-[0102] that the hepatocyte culture chamber 15 includes at least one introduction port.  Toner further teaches that an air discharging port is associated with a gas chamber (Figure 5a:20).  Paragraph [0091] additionally states that one or more vents are provided discharging air.
	With respect to claims 5 and 6, Toner discloses the apparatus as described above.  Toner further states in at least paragraph [0012] that the device may be used to culture 2.0 x 1010 hepatocytes.  Toner additionally shows in Figs. 1 and 7a-8b that a plurality of modules may be stacked on top of each other.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toner (US 20030017142).
	With respect to claims 3 and 4, Toner discloses the apparatus as described above.  Although Toner states that hepatocytes are cultured in the device, Toner does not expressly teach that they are artificial hepatocytes with an ammonia-metabolizing ability of 100 µg/dl/24h, or that the hepatocytes are cultured under serum-free and feeder-free environments.  However, the hepatocytes themselves are not positively recited features of the claimed artificial liver, and the Toner device is fully capable of being used to culture essentially any known type of hepatocyte.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  Alternatively, it would have been obvious to choose a known type of hepatocyte (e.g. artificial hepatocytes with a reticular structure) when operating the artificial liver of Toner.  Toner teaches in at least paragraphs [0155]-[0161] that it is important to consider the ammonia-metabolizing ability of a selected hepatocyte when assembling the artificial liver.   

	With respect to claim 7, Toner discloses the apparatus as described above.  Although Toner does not expressly state a preferred effective culture area, those of ordinary skill would have considered effective culture areas within the range of 1 x 104 to 1 x 106 cm2.  Absent a showing of criticality, it would have been obvious to optimize a result-effective variable (here, culture surface area) through routine experimentation.  See MPEP 2144.05.

With respect to claim 11, Toner discloses the apparatus as described above.  Toner states that the membrane (Figure 9A:30) is supported by a frame (Figure 9A:35), a porous block (Figure 9A:160) and a plurality of o-rings (Figure 9A:80, 85).  Any one or all of these may be construed as a means for suppressing deformation of the separation membrane.  It would have been obvious to combine the embodiment shown in Fig. 5a with the embodiment shown in Fig. 9A to ensure that sufficient support is given to the membrane to prevent deformation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Mitrani (US 6472200) reference teaches the state of the art regarding extracorporeal artificial livers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799